537 U.S. 1099
NIKE, INC., ET AL.v.KASKY.
No. 02-575.
Supreme Court of United States.
January 10, 2003.

1
CERTIORARI TO THE SUPREME COURT OF CALIFORNIA.


2
Sup.Ct. Cal. Motions for leave to file briefs as amici curiae filed by the following are granted: Pacific Legal Foundation et al.; Council of Public Relations Firms et al.; ExxonMobil et al.; Center for Advancement of Capitalism; Civil Justice Association of California; Thirty-Two Leading Newspapers, Magazines, Broadcasters, and Media-Related Professional Associations; Washington Legal Foundation; Chamber of Commerce of the United States; and Center for Individual Freedom. Certiorari granted. Reported below: 27 Cal.4th 939, 45 P.3d 243.